DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This action is in response to the remarks filed on 10/28/2021. The amendments filed on 10/28/2021 have been entered. Accordingly, claims 1-19 remain pending and claims 5-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group II-IV.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1 and 4 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Towe (US 20060167500, 2006-07-27), (hereinafter “Towe”).
Regarding the claim 1, Towe teaches system for modifying neural transmission patterns between a first target neural structure and a second target neural structure (“Methods and devices of stimulating nerves are disclosed” abst; “The neurotransmitters 
a transducer arrangement configured and arranged to produce sound waves for stimulating the first target neural structure and the second target neural structure (“pair of electrodes are implemented using a piezoelectric chip, the drive circuitry is configured to drive the acoustic transducer to generate a pressure wave and the acoustic transducer is positioned to direct the pressure wave towards the piezoelectric chip” [0009]; “ultrasound transducer is focused at a nerve fiber 26 and the current stimulator is connected to electrodes 28 that are positioned proximate the nerve fiber” [0027]); 
a control circuit (e.g. “The neurostimulator 10 includes drive circuitry 12 that is connected to an ultrasound transducer 14 and a current stimulator 16. The drive circuitry includes a pulse generator 18 that is connected to a function generator 20 and the current stimulator 16” [0027]; “neurostimulator 10' includes a computer 38” [0030]; also see figs. 1, 2, 6 and 7 as well as the associated par.) configured and arranged to control of characteristics of the sound waves at the first target neural structure with respect to characteristics of the sound waves at the second target neural structure for modifying the neural transmission patterns between the first target neural structure and the second target neural structure (“pair of electrodes are implemented using a piezoelectric chip, the drive circuitry is configured to drive the acoustic transducer to generate a pressure wave and the acoustic transducer is positioned to direct the pressure wave towards the piezoelectric chip” [0009]; “ultrasound transducer is focused 
implanted piezoelectric antennas configured to produce an electrical current in response to the sound waves (“piezoelectric chips implanted proximate a nerve fiber are used to convert ultrasound energy into sufficient electric current to achieve neurostimulation” [0026]; see figs. 3).

Regarding the claim 4, Towe teaches a plurality of transducers that are each configured and arranged to be controlled by the control circuit (see e.g. “The neurostimulator 10 includes drive circuitry 12 that is connected to an ultrasound transducer 14 and a current stimulator 16. The drive circuitry includes a pulse generator 18 that is connected to a function generator 20 and the current stimulator 16” [0027]; “neurostimulator 10' includes a computer 38” [0030]; also see [0043] and figs. 1, 2, 6 and 7 as well as the associated par.).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter 

Claims 2 and 3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Towe in view of Ridder (US 20060100671, 2006-05-11), (hereinafter “Ridder”).
Regarding the claim 2, Towe teaches all the claim limitations except for modifying the neural transmission patterns includes long-term depression of the neural transmission patterns.
However, in the same field of endeavor, Ridder teaches system and method treating for a neurological disorder by brain region stimulation which comprises a probe that has a stimulation portion implanted in a brain (abst). The present invention is the first to utilize deep brain stimulation to treat a variety of neurological conditions, for example depression [0016]. The present invention relates to modulation of neuronal activity to affect neurological, neuropsychological or neuropsychiatric activity. The main clinical entities to be treated can be depression, obsessive compulsive disorder, a neurological disorder which includes "psychiatric disorder" or "psychological disorder", attention or cognitive disorders, mood disorder (e.g., major depressive disorder, bipolar disorder, and dysthymic disorder) or an anxiety disorder [0098].


Regarding the claim 3, it should be noted that Towe teaches the sound waves at the first target neural structure (“ultrasound transducer is focused at a nerve fiber 26” [0027], also see [0045]-[0046]; also see e.g. Fig. 6 and the associated pars.) [which is known to] sufficiently raise the temperature of the first target neural structure so as to affect the firing rate of neurons in the first target neural structure. 
Although it is known that the applied ultrasound raises temperature to modify the neural structure to affect the firing rate of neurons, Towe does not note the specifics of the raising temperature.
However, in the same field of endeavor, Ridder teaches thermal stimulation can be provided by using implanted probes that are regulated for heat and/or cold temperatures which can stimulate or inhibit neuronal activity stimulation may also be in the form of ultrasound [0117].
 It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with raises temperature to modify the neural structure to affect the firing rate of neurons as taught by Ridder because the subject has an effective .

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.

Regarding the claims 1 and 4 (and the depending claims thereof), the applicant argues the following;
In a neural circuit in which a first neural structure transmits to and activates a second neural structure, such modifications can include, for example, strengthening transmission so that the second neural structure is more likely to respond to transmissions from the first neural structure, or conversely, weakening transmission so that the second neural structure is less likely to respond (see, e.g., Specification, pg. 1, 1n.15-20). To achieve this, the neural structures are stimulated in specific patterns. For example, after the first neural structure is stimulated, "for LTP, the sound waves are used to concurrently stimulate a second portion of neurons in a synchronous manner. For LTD, the sound waves are used to stimulate a second portion of neurons in an asynchronous manner" (Specification, pg. 7, ln. 13-15). Thus, the claimed invention comprises first and second neural structures that are both part of the same neural circuit and are thereby able to transmit signals via the circuit, as well as a system configured to target sound waves with specific characteristics to each of the neural structures separately in order to modify transmission between the first and second neural structures.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., strengthening transmission so that the second neural structure is more likely to respond to transmissions from the first neural structure, or conversely, weakening ) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

The applicant further argues the following;
However, Towe is completely silent with respect modifying the pattern of transmission between the neural structures. Where the Office cites Towe for disclosing "signals [that] are passed from one nerve cell to another" (Towe [0005]), Towe is in fact merely describing the basic anatomy of nerve cells and synapses in order to provide context for understanding the neurostimulation of a single nerve fiber achieved by the invention of Towe. As such, Towe teaches a method directed towards the instantaneous stimulation of a specific, individual nerve fibril. As shown in FIG. 10 of Towe, Towe is interested in the action potential generated in a single neuron. Nowhere does Towe disclose that transmission between different structures is affected. Thus, Towe in no way teaches neural structures that are connected by a neural pathway, nor that the transmission along this neural pathway between the structures can be modified. Therefore, Towe does not teach the presently claimed system, which modifies transmission between structures within a neural circuit rather than instantaneously stimulating a single nerve fibril. 
Likewise, Towe does not disclose producing modifications in transmission between two structures by applying stimulation to two separate target neural structures in specifically defined patterns. Although the Office cites an embodiment in which Towe teaches a "pair of electrodes [that] are implemented using a piezoelectric chip" (Towe [0009]), it can be seen from FIG. 8 that the two electrodes are "embedded within the biocompatible coating at opposite ends of the piezoelectric chip" (Towe [0055]). In FIG. 7, the piezoelectric chip is located proximate to a single nerve fiber (see also Towe [0051]), and in FIG. 11, the two piezoelectric chips are directed to the same nerve bundle (see also Towe [0073]). Therefore, Towe teaches targeting only a single nerve fibril or bundle, and Towe in no way discloses targeting multiple neural structures, 
The Applicant contends that the system of Claim 1 is not anticipated by Towe because the element of modifying the transmission patterns between two neural structures using sound waves with varying characteristics targeting each of the structures is not taught in Towe.

It is initially noted that the applicant appears to draw very narrow and specific interpretation of very broad the claimed limitations of “modifying the pattern of transmission between the neural structures”. The applicant is reminded of the MPEP that “Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.”
In addition, the broad limitation of “neural structures” may be interpreted as two nerve cells. Which as admitted by the applicant Towe clearly teaches neurostimulation of two adjacent nerve cells (e.g. neural structures).
Further, Towe also teaches the applicant’s narrow and specific interpretation of the broad claim limitations. Specifically, Towe teaches ultrasound and electric currents are used to stimulate neurons (i.e. in the plural form of neuronal structures). In a further aspect of the invention, ultrasound is used to excite devices that include piezoelectric materials, which generate electric currents for stimulating neurons [0007]. 
As this is very well known, Nerves in higher biological organisms are bundles of long, excitable cells that can extend to meter-order lengths. Cells are referred to as excitable when they are capable of responding to various electric, chemical, optical, and mechanical stimuli by changing their cell transmembrane potential (TMP) (e.g. changing the pattern of transmission). A cell's TMP is a measure of the potential difference across the cell's membrane. A TMP can be created due to different concentrations of ions on 
This is done by a localized stimulus to an excitable cell, known as an action potential, can affect the cell's TMP. The reduction in TMP causes the cell's membrane to allow sodium ions to rush into the cell, which further reduces the cell's TMP. The reduction of the TMP is known as depolarization. A cell without TMP will swell due to osmosis, therefore, shortly after the sodium inrush the cell expels potassium through the cell membrane. Reducing the potassium concentration inside the cell decreases charge within the cell and increases the TMP. The process of restoring a cell's TMP is known as repolarization. During the time when the cell is depolarized, it cannot be restimulated by another action potential. This interval is known as the cell's absolute refractory period. The cell's relative refractory period is the interval from partial to complete repolarization. During this time, the cell can be restimulated, but a higher stimulus is required to produce an action potential event, and the response of the excitable cell is lower in magnitude. Towe clearly explains this very well-known phenomenon in pars [0002].
Towe specifically notes the pattern changing between the neural structures as “Neurostimulation is a term used to describe the artificial excitation or inhibiting of nerve cells. Neurostimulation is thought to be desirable as either a tool for simulating nerve function or for inhibiting the flow of information to the brain (e.g. blocking pain impulses). The ability to selectively stimulate specific nerve fibrils in a complex nerve bundle 
Therefore, it is very clear from the above that Towe discloses producing modifications in transmission between two structures by applying stimulation to two separate target neural structures in specifically defined patterns.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERKAN AKAR whose telephone number is (571)270-5338.  The examiner can normally be reached on 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/SERKAN AKAR/Primary Examiner, Art Unit 3793